DETAILED ACTION
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian US 2004/0718250 A1 in view of Gandhi et al. US 2016/0233139 A1.
Regarding claims 1-10, Cherian discloses:
A semiconductor device (Figs.4-25), comprising:
a package substrate (Fig. 17; bottom component, LCCC, paras 0242-0243);
a semiconductor die (Fig. 17; top component, chip, paras 0242-0243) including integrated circuitry, bond pads (Figs. 4-13) electrically coupled to the integrated circuitry, wherein the semiconductor die has an active surface with a major reference axis, a minor reference axis normal to the major reference axis, and a die center coordinate; and 
angled pillars (Figs. 21-22) between the substrate and the semiconductor die, wherein the angled pillars have a non-circular cross-sectional shape with a major pillar axis, a minor pillar axis, and a pillar center coordinate (Fig. 19), and wherein the major pillar axis is oriented at least approximately normal to a direction of local stress at the angled pillars.
Cherian does not disclose:
active bond pads and inactive bond areas electrically isolated from the integrated circuitry.

Gandhi discloses a publication from a similar field of endeavor in which:
a semiconductor die (200) having active bond pads (210) and inactive bond areas (206) electrically isolated from the integrated circuitry (Figs. 2 and 5; paras 0017, 0021, 0025).
It would have been obvious to one skilled in the art to employ the semiconductor chip of Cherian having active and inactive bond pads as taught by Gandhi to enhance thermal dissipation and to provide structural support in stacked package arrangements.
Regarding claims 11-18, Cherian discloses:
A method of forming a semiconductor device (Figs.4-25), the method comprising:
forming angled pillars (Figs. 21-22) on a semiconductor die (Fig. 17; top component, chip, paras 0242-0243), the semiconductor die including integrated circuitry, bond pads electrically coupled to the integrated circuitry, 
wherein the semiconductor die has an active surface with a major reference axis, a minor reference axis normal to the major reference axis, and a die center coordinate,
wherein the angled pillars have a non-circular cross-sectional shape (Figs. 7-9) with a major pillar axis, a minor pillar axis, and a pillar center coordinate, and 
wherein the major pillar axis is oriented based on a direction of local stress at the angled pillar; and 
attaching the angled pillars to a package substrate (Figs. 17-18).
Cherian does not disclose:
active bond pads and inactive bond areas electrically isolated from the integrated circuitry.
Gandhi discloses a publication from a similar field of endeavor in which:
a semiconductor die (200) having active bond pads (210) and inactive bond areas (206) electrically isolated from the integrated circuitry (Figs. 2 and 5; paras 0017, 0021, 0025).
It would have been obvious to one skilled in the art to employ the semiconductor chip of Cherian having active and inactive bond pads as taught by Gandhi to enhance thermal dissipation and to provide structural support in stacked package arrangements.
Regarding claims 19 and 20, Cherian discloses:
A semiconductor device (Figs.4-25), comprising:
a package substrate (Fig. 17; bottom component, LCCC, paras 0242-0243) including circuit elements;
a semiconductor die (Fig. 17; top component, chip, paras 0242-0243) including integrated circuitry, bond pads (Figs. 4-13) electrically coupled to the integrated circuitry, wherein the semiconductor die also has a lengthwise dimension and a widthwise dimension; and
angled pillars (Figs. 21-22) between the substrate and the semiconductor die, wherein the angled pillars have a non-circular cross-sectional shape with a first dimension, a second dimension normal to the first dimension and less than the first dimension, and a pillar center coordinate (Fig. 19), and wherein the second dimension of each angled pillar is oriented based on a direction of local stress at the angled pillar.
Cherian does not disclose:
active bond pads and inactive bond areas electrically isolated from the integrated circuitry.
Gandhi discloses a publication from a similar field of endeavor in which:
a semiconductor die (200) having active bond pads (210) and inactive bond areas (206) electrically isolated from the integrated circuitry (Figs. 2 and 5; paras 0017, 0021, 0025).
It would have been obvious to one skilled in the art to employ the semiconductor chip of Cherian having active and inactive bond pads as taught by Gandhi to enhance thermal dissipation and to provide structural support in stacked package arrangements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894